

	

		III

		109th CONGRESS

		2d Session

		S. RES. 438

		IN THE SENATE OF THE UNITED STATES

		

			April 7, 2006

			Mr. Alexander (for

			 himself, Mr. Leahy,

			 Mr. Hatch, and Mr. Nelson of Florida) submitted the following

			 resolution; which was referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		RESOLUTION

		Expressing the sense of Congress that

		  institutions of higher education should adopt policies and educational programs

		  on their campuses to help deter and eliminate illicit copyright infringement

		  occurring on, and encourage educational uses of, their computer systems and

		  networks.

	

	

		Whereas the colleges and universities of the United States

			 play a critically important role in educating young people;

		Whereas the colleges and universities of the United States

			 are responsible for helping to build and shape the educational foundation of

			 their students, as well as the values of their students;

		Whereas the colleges and universities of the United States

			 play an integral role in the development of a civil and ordered society founded

			 on the rule of law;

		Whereas the colleges and universities of the United States

			 have been the origin of much of the creativity and innovation throughout the

			 history of the United States;

		Whereas much of the most valued intellectual property of

			 the United States has been developed as a result of the colleges and

			 universities of the United States;

		Whereas the United States has, since its inception,

			 realized the value and importance of intellectual property protection in

			 encouraging creativity and innovation;

		Whereas intellectual property is among the most valuable

			 assets of the United States;

		Whereas the importance of music, motion picture, software,

			 and other intellectual property-based industries to the overall health of the

			 economy of the United States is significant and well documented;

		Whereas the colleges and universities of the United States

			 are uniquely situated to advance the importance and need for strong

			 intellectual property protection;

		Whereas intellectual property-based industries are under

			 increasing threat from all forms of global piracy, including hard goods and

			 digital piracy;

		Whereas the pervasive use of so-called peer-to-peer (P2P)

			 file sharing networks has led to rampant illegal distribution and reproduction

			 of copyrighted works;

		Whereas the Supreme Court, in MGM Studios Inc. v.

			 Grokster, Ltd., reviewed evidence of users’ conduct on just two peer-to-peer

			 networks and noted that, the probable scope of copyright infringement is

			 staggering (125 S. Ct. 2764, 2772 (2005));

		Whereas Justice Breyer, in his opinion in MGM Studios Inc.

			 v. Grokster, Ltd., wrote that deliberate unlawful copying is no less an

			 unlawful taking of property than garden-variety theft (125 S. Ct. 2764,

			 2793 (2005));

		Whereas many computer systems of the colleges and

			 universities of the United States are illicitly utilized by students and

			 employees to further unlawful copying;

		Whereas throughout the course of the past few years,

			 Federal law enforcement has repeatedly executed search warrants against

			 computers and computer systems located at colleges and universities, and has

			 convicted students and employees of colleges and universities for their role in

			 criminal intellectual property crimes;

		Whereas in addition to illicit activity, unauthorized

			 peer-to-peer use has multiple negative impacts on college computer

			 systems;

		Whereas individuals engaged in illegal downloading on

			 college computer systems use significant amounts of system bandwidth which

			 exist for the use of the general student population in the pursuit of

			 legitimate educational purposes;

		Whereas peer-to-peer use on college computer systems

			 potentially exposes those systems to a myriad of security concerns, including

			 spyware, viruses, worms or other malicious code which can be easily transmitted

			 throughout the system by peer-to-peer networks;

		Whereas peer-to-peer use on college computer systems also

			 exposes those systems to increased volumes of pornographic or obscene material,

			 including child pornography, which are readily available on peer-to-peer

			 systems;

		Whereas peer-to-peer systems have also been used to gain

			 unauthorized access to personal and sensitive information, such as social

			 security account numbers, medical information, tax returns, and bank

			 statements;

		Whereas colleges and universities must use valuable and

			 finite resources in responding to requests from victims and law enforcement

			 seeking to stop illegal downloading on college computer systems;

		Whereas computer systems at colleges and universities

			 exist for the use of all students and should be kept free of illicit

			 activity;

		Whereas college and university systems should continue to

			 develop and to encourage respect for the importance of protecting intellectual

			 property; the illegality and potential legal consequences of unauthorized

			 downloading of copyrighted works; and the additional security risks associated

			 with unauthorized peer-to-peer use; and

		Whereas it should be clearly established that unauthorized

			 peer-to-peer use is prohibited and violations punished consistent with

			 upholding the rule of law: Now, therefore, be it

		

	

		That—

			(1)colleges and

			 universities should continue to take a leadership role in educating students

			 regarding the detrimental consequences of online infringement of intellectual

			 property rights; and

			(2)colleges and

			 universities should continue to take all practicable steps to deter and

			 eliminate unauthorized peer-to-peer use on their computer systems by adopting

			 or continuing policies to educate and warn students about the risks of

			 unauthorized use, and educate students about the intrinsic value of and need to

			 protect intellectual property.

			

